EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abigail Griffin on 2/19/2021.

The application has been amended as follows: 

Claim 1 lines 17-18: circuit including the resistor  circuit, 
characterized in 
that a switch is not provided in at least the second electrical connection (2). 

Cancel claim 3.

Claim 4: A fuel cell system (100, 1) having at least one fuel cell (200) having a cathode (230) with a cathode chamber and said fuel cell having an anode chamber of an anode (210), said anode chamber being separated from the cathode chamber by a membrane, wherein the cathode chamber is connected by way of at least one first fluid connection (240) to a cathode gas source and the anode chamber is connected by way of at least one second fluid connection to an anode gas source, and by a first electrical connection (3) to a DC/DC converter (450) that electrically connects the anode (210) and the cathode (230) to an energy system (400), wherein residual energy that is present in the fuel cell (200) in a shut-down phase of the fuel cell system (100, 1) is discharged,
characterized in 
that the anode (210) is connected by at least one second electrical connection (2) to the energy system (400) and/or the cathode (230), wherein the second electrical connection (2) is a bypass connection to the DC/DC converter (450) and/or the second electrical connection (2) is a bypass connection in parallel with the fuel cell (200), wherein at least the residual energy is discharged by way of the second electrical connection (2) and wherein the second electrical connection (2) comprises a resistor (6), wherein the bypass connection includes a bleed-down circuit including the resistor and wherein at least the residual energy is discharged by way of the bleed-down circuit, 
characterized in
that the second electrical connection (2) that is the bypass connection to the DC/DC converter (450) comprises a switch (5), wherein the switch (5) in a closed position connects the anode (210) by way of the second electrical connection (2) to the energy system (400) and/or in an open position disconnects the anode (210) from the energy system (400). 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Kim (US 2016/0149241) is the closest prior art of record. However, while Kim discloses most of the instant claimed invention Kim is specifically silent to the instant claimed limitation of amended claim 1 “characterized in that a switch is not provided in at least the second electrical connection (2)” this is because as seen within figures 2, 4 and 8 of Kim, Kim always has the switch #10. In addition, if the switch within Kim were not there, electricity would constantly be flowing through either #30 or #12, which would be a waste of electricity. Therefore, it would not have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to remove the switch from Kim. Concerning independent claim 4, the switch within Kim does not function in the required way as recited within amended claim 4. This is because the switch within Kim is not used to connect or disconnect from the energy system. Thus, the instant claimed invention is deemed novel and contributes to the art of fuel cell systems. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724